       Case 4:20-cv-01229-DPM Document 4 Filed 11/19/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

PAXTON HERRERA                                                 PLAINTIFF
ADC #169386

v.                        No: 4:20-cv-1229 DPM

MAPLE ADKINS, Lieutenant, Tucker
Unit, ADC; TYRONE ALLISON, Captain,
Tucker Unit, ADC; CHRISTIAN SMITH,
Corporal, Tucker Unit, ADC; and ASHLEY
CAMPBELL, Sergeant, Tucker Unit, ADC                       DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Herrera hasn't paid the filing and administrative fees or filed a
complete application to proceed in forma pauperis; and the time to do so
has passed. Doc. 3. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                        D .P. Marshall   fr.
                                        United States District Judge
